                                                       Case 3:18-cv-05546-EMC Document 34 Filed 10/05/18 Page 1 of 7



                                                1 Ashley Keller (pro hac vice)
                                                  ack@kellerlenkner.com
                                                2 Seth Meyer (pro hac vice)
                                                  sam@kellerlenkner.com
                                                3 Tom Kayes (pro hac vice)
                                                  tk@kellerlenkner.com
                                                4 KELLER LENKNER LLC
                                                  150 N. Riverside Plaza, Suite 4270
                                                5 Chicago, Illinois 60606
                                                  Tel: (312) 741-5220
                                                6
                                                  Warren Postman (pro hac vice)
                                                7 wdp@kellerlenkner.com
                                                  KELLER LENKNER LLC
                                                8 1300 I Street, N.W., Suite 400E
                                                  Washington, D.C. 20005
                                                9 Tel: (202) 749-8334
                                               10 Michael A. Geibelson (SBN 179970)
                                                  mgeibelson@robinskaplan.com
R OBINS K APLAN LLP




                                               11 Aaron M. Sheanin (SBN 214472)
                                                  asheanin@robinskaplan.com
             A TTORNEYS A T L AW




                                               12 Tai S. Milder (SBN 267070)
                            S ILICON V ALLEY




                                                  tmilder@robinskaplan.com
                                               13 ROBINS KAPLAN LLP
                                                  2440 W. El Camino Real, Suite 100
                                               14 Mountain View, California 94040
                                                  Tel: (650) 784-4040
                                               15 Fax: (650) 784-4041
                                               16 Attorneys for Plaintiff and the Proposed Class
                                               17                              UNITED STATES DISTRICT COURT
                                                                              NORTHERN DISTRICT OF CALIFORNIA
                                               18                                 SAN FRANCISCO DIVISION
                                               19
                                                     DIVA LIMOUSINE, LTD., individually and        No. 3:18-cv-05546-EMC
                                               20    on behalf of all others similarly situated,
                                                                                                   DECLARATION OF TOM KAYES IN
                                               21                         Plaintiff,               SUPPORT OF PLAINTIFF’S
                                                                                                   MOTION FOR PARTIAL SUMMARY
                                               22          v.                                      JUDGMENT
                                               23
                                                     UBER TECHNOLOGIES, INC., et al.,              Date:       November 15, 2018
                                               24                                                  Time:       1:30 p.m.
                                                                          Defendants.              Location:   Courtroom 5
                                               25                                                  Judge:      Hon. Edward M. Chen
                                               26
                                               27
                                               28

                                                                                                                                  KAYES DECL.
                                                                                                                    CASE NO. 3:18-CV-05546-EMC
                                                      Case 3:18-cv-05546-EMC Document 34 Filed 10/05/18 Page 2 of 7



                                                1                                 DECLARATION OF TOM KAYES
                                                2           I, Tom Kayes, declare:

                                                3           1.      I have personal knowledge of these facts and would testify to them.
                                                            2.      I am over 18 years of age. I am a lawyer representing Plaintiff Diva Limousine, Ltd.
                                                4
                                                    in this case.
                                                5
                                                            3.      Attached to this declaration are true and correct copies of the following documents,
                                                6   identified by their exhibit number, a description, and the page numbers given that exhibit:
                                                7    Exh. No. Description                                                                 Page Nos.
                                                8             1. Excerpt from Uber’s website: Uber Newsroom, The history of
                                                                 Uber, available at https://www.uber.com/newsroom/history (last
                                                9                visited: Aug. 29, 2018)
                                               10
                                                              2. UberCab Pitch Deck Prepared by Uber Co-Founders Travis
R OBINS K APLAN LLP




                                               11                Kalanick and Garrett Camp
             A TTORNEYS A T L AW




                                               12             3. Excerpt from Uber’s website: Uber Newsroom, UberCab launches
                            S ILICON V ALLEY




                                                                 in San Francisco, available at
                                               13                https://www.uber.com/newsroom/history (last visited: Aug. 29,
                                                                 2018)
                                               14
                                               15             4. Excerpt from Uber’s website: Uber Newsroom, First Uber Ever,
                                                                 available at https://www.uber.com/newsroom/history (last visited:
                                               16                Aug. 29, 2018)
                                               17             5. Excerpt from Uber’s website: Uber Newsroom, UberCab shortens
                                                                 its name, available at https://www.uber.com/newsroom/history (last
                                               18
                                                                 visited: Aug. 29, 2018)
                                               19
                                                              6. Term Sheet for Settlement Between the Safety and Enforcement
                                               20                Division of the California Public Utilities Commission and Uber
                                                                 Technologies, Inc. (Case PSG-3018, Citation 5-5195), filed as dkt.
                                               21                52-3 in Overton et al. v. Uber Technologies, Inc., et al., No. 18-cv-
                                               22                02166 (N.D. Cal.)

                                               23             7. “Uber: Everyone’s Private Driver,” Exhibit 3 to the 7/9/14
                                                                 Deposition of Michael Colman, filed as dkt. 223-3 in O’Connor v.
                                               24                Uber Technologies, Inc. et al., No. 13-cv-3826-EMC (N.D. Cal.)
                                               25             8. “PARTNERS: Uber SF Onboarding Script,” filed as dkt. 223-6 in
                                               26                O’Connor v. Uber Technologies, Inc. et al., No. 13-cv-3826-EMC
                                                                 (N.D. Cal.)
                                               27
                                               28
                                                                                                     2

                                                                                                                           CASE NO. 3:18-CV-05546-EMC
                                                    Case 3:18-cv-05546-EMC Document 34 Filed 10/05/18 Page 3 of 7



                                                1   Exh. No. Description                                                          Page Nos.
                                                2         9. Excerpt from Uber’s website: Eric Berdinis (Uber Product
                                                             Manager), Leveling the Playing Field for America’s Truck Drivers,
                                                3            Uber Newsroom (May 18, 2017), available at
                                                             https://www.uber.com/newsroom/uberfreight-2/ (last visited: Aug.
                                                4            29, 2018)
                                                5
                                                         10. Excerpt from Uber’s website: Natalia, 205/55/24, Uber Newsroom
                                                6            (August 28, 2014), available at
                                                             https://www.uber.com/newsroom/2055524 (last visited: Aug. 29,
                                                7            2018)
                                                8
                                                         11. 2/6/13 Email from Uber to D. O’Connor re: Uber Quality &
                                                9            Evaluation Changes, filed as dkt. 223-29 in O’Connor v. Uber
                                                             Technologies, Inc. et al., No. 13-cv-3826-EMC (N.D. Cal.)
                                               10
                                                         12. Excerpt from Uber’s website: Uber Newsroom, 1 Billion trips and
R OBINS K APLAN LLP




                                               11            counting…, available at https://www.uber.com/newsroom/history
             A TTORNEYS A T L AW




                                                             (last visited: Aug. 29, 2018)
                                               12
                            S ILICON V ALLEY




                                               13        13. Excerpt from Uber’s website: Uber Newsroom, 2 Billion trips and
                                                             counting…, available at https://www.uber.com/newsroom/history
                                               14            (last visited: Aug. 29, 2018)
                                               15        14. Excerpt from Uber’s website: Uber Newsroom, 5 Billion trips and
                                                             counting…, available at https://www.uber.com/newsroom/history
                                               16
                                                             (last visited: Aug. 29, 2018)
                                               17
                                                         15. Excerpt from Uber’s website: Uber Newsroom, 10 Billion,
                                               18            available at www.uber.com/newsroom/10-billion (last visited: Aug.
                                                             29, 2018)
                                               19
                                                         16. Excerpt from Uber’s website: Uber Home Page, available at
                                               20
                                                             www.uber.com (last visited: Aug. 29, 2018)
                                               21
                                                         17. Uber Payment Statement, filed as dkt. 223-62 in O’Connor v. Uber
                                               22            Technologies, Inc. et al., No. 13-cv-3826-EMC (N.D. Cal.)
                                               23        18. Excerpts of 6/11/14 & 7/9/14 Deposition of Michael Colman, filed
                                               24            as dkt. 223-2 & dkt. 223-12 in O’Connor v. Uber Technologies, Inc.
                                                             et al., No. 13-cv-3826-EMC (N.D. Cal.)
                                               25
                                                         19. 9/14/14 Email from Uber to E. Gurfinkel re: Pricing, filed as dkt.
                                               26            223-38 in O’Connor v. Uber Technologies, Inc. et al., No. 13-cv-
                                                             3826-EMC (N.D. Cal.)
                                               27
                                               28
                                                                                               3

                                                                                                                    CASE NO. 3:18-CV-05546-EMC
                                                    Case 3:18-cv-05546-EMC Document 34 Filed 10/05/18 Page 4 of 7



                                                1   Exh. No. Description                                                           Page Nos.
                                                2        20. Transportation Provider Service Agreement, filed as dkt. 223-15 in
                                                             O’Connor v. Uber Technologies, Inc. et al., No. 13-cv-3826-EMC
                                                3            (N.D. Cal.)
                                                4        21. Driver Addendum Related to Uber Services, filed as dkt. 223-16 in
                                                5            O’Connor v. Uber Technologies, Inc. et al., No. 13-cv-3826-EMC
                                                             (N.D. Cal.)
                                                6
                                                         22. Garrett Camp, The Beginning of Uber, Medium (Aug. 22, 2017),
                                                7            available at https://medium.com/@gc/the-beginning-of-uber-
                                                             7fb17e544851 (last visited: Aug. 29, 2018)
                                                8
                                                9        23. Response of Uber Technologies, Inc. to Administrative Law Judge
                                                             Robert M. Mason III’s Ruling Dated September 17, 2015, filed in
                                               10            Rulemaking 12-12-011 on September 24, 2015, available at
                                                             http://docs.cpuc.ca.gov/
R OBINS K APLAN LLP




                                               11            PublishedDocs/Efile/G000/M154/
                                                             K652/154652254.PDF (last accessed: Oct. 5, 2018)
             A TTORNEYS A T L AW




                                               12
                            S ILICON V ALLEY




                                                         24. Excerpt from Uber’s website: Eric Meyerhofer (Head of Uber
                                               13            Advanced Technologies Group), Uber and Toyota Team Up on
                                                             Self-Driving Cars, Uber Newsroom (Aug. 27, 2018), available at
                                               14            https://www.uber.com/newsroom/uber-toyota-team-self-driving-
                                               15            cars/ (last visited: Aug. 29, 2018)

                                               16        25. Excerpt from Uber’s website: Uber Newsroom, Uber Freight
                                                             Launches, available at https://www.uber.com/newsroom/history
                                               17            (last visited: Aug. 29, 2018)
                                               18        26. Excerpt from Uber’s website: Modern Ground Transportation for
                                               19            Business, Uber for Business, available at
                                                             https://www.uber.com/business/?mainSite=true (last visited: Aug.
                                               20            29, 2018)

                                               21        27. Excerpt from Uber’s website: Uber Health, available at
                                                             https://www.uberhealth.com/ (last visited: Aug. 29, 2018)
                                               22
                                               23        28. Internet Print-Out Reflecting Uber’s Certificates and Permits under
                                                             the California Public Utilities Commission, available at
                                               24            https://apps.cpuc.ca.gov/apex/f?p=203:35:0::NO:35:: (search for
                                                             “Carrier ID” 38150) (last visited: Oct. 5, 2018)
                                               25
                                                         29. Internet Print-Out Reflecting UTAC’s Certificates and Permits under
                                               26
                                                             the California Public Utilities Commission, available at
                                               27            https://apps.cpuc.ca.gov/apex/f?p=203:35:0::NO:35:: (search for
                                                             “Carrier ID” 37432) (last visited: Oct. 5, 2018)
                                               28
                                                                                                4

                                                                                                                     CASE NO. 3:18-CV-05546-EMC
                                                    Case 3:18-cv-05546-EMC Document 34 Filed 10/05/18 Page 5 of 7



                                                1   Exh. No. Description                                                           Page Nos.
                                                2        30. Rasier-CA LLC’s Current CPUC-Issued TNC Permit, available at
                                                             http://cpuc.ca.gov/uploadedFiles/CPUC_Public_Website
                                                3            /Content/Licensing/Transportation_Network_
                                                             Companies/Rasier%20EXP2020.pdf (last accessed: Oct. 5, 2018)
                                                4
                                                         31. Excerpt from Uber’s website: Uber, CPUC and City Requirements,
                                                5            available at https://www.uber.com/drive/san-diego/resources/san-
                                                             diego-cpuc-requirements/ (last visited: Aug. 29, 2018)
                                                6
                                                7        32. Declaration of Michael Colman in Support of Defendant’s Motion to
                                                             Compel Arbitration as to Certain Absent Class Members, filed as
                                                8            dkt. 347 in O’Connor v. Uber Technologies, Inc. et al., No. 13-cv-
                                                             3826-EMC (N.D. Cal.)
                                                9
                                                         33. Decision on Phase III.B Tracks II and IV Issues: Is Uber
                                               10
                                                             Technologies, Inc., a Transportation Network Company and/or a
R OBINS K APLAN LLP




                                               11            Charter Party Carrier, issued by the CPUC on May 4, 2018,
                                                             Rulemaking 12-12-011, Decision 18-04-005, available at
             A TTORNEYS A T L AW




                                               12            http://docs.cpuc.ca.gov/PublishedDocs/
                            S ILICON V ALLEY




                                                             Published/G000/M213/K904/
                                               13            213904057.PDF (last accessed: Oct. 5, 2018)
                                               14
                                                         34. Excerpt from Uber’s website: Rachel Holt (Head of US Operations)
                                               15            and Aaron Schildkrout (Head of Driver Experience), You asked,
                                                             and we’re answering, Uber, available at
                                               16            https://pages.et.uber.com/180-days/ (last visited: Aug. 29, 2018)
                                               17        35. Excerpt from Uber’s website: Pierre-Dimitri Gore-Coty, Ensuring
                                                             Independent Drivers Are Not On Their Own, Uber Newsroom (May
                                               18
                                                             23, 2018), available at https://www.uber.com/newsroom/ensuring-
                                               19            independent-drivers-not-on-their-own/ (last visited: Aug. 29, 2018)

                                               20        36. Excerpt from Uber’s website: Dara Khosrowshahi (Uber CEO),
                                                             New App, Built For and With Drivers, Uber Newsroom (April 10,
                                               21            2018), available at https://www.uber.com/newsroom/new-driver-
                                                             app/ (last visited: Aug. 29, 2018)
                                               22
                                               23        37. Uber Driver Guidelines, filed as dkt. 223-20 in O’Connor v. Uber
                                                             Technologies, Inc. et al., No. 13-cv-3826-EMC (N.D. Cal.)
                                               24
                                                         38. Driver Application Information, filed as dkt. 223-28 in O’Connor v.
                                               25            Uber Technologies, Inc. et al., No. 13-cv-3826-EMC (N.D. Cal.)
                                               26
                                                         39. Industrial Welfare Commission Wage Order No. 9-2001
                                               27            (Transportation          Industry)          available          at
                                                             https://www.dir.ca.gov/iwc/wageorderindustries.htm (last visited:
                                               28            Oct. 5, 2018
                                                                                               5

                                                                                                                     CASE NO. 3:18-CV-05546-EMC
                                                      Case 3:18-cv-05546-EMC Document 34 Filed 10/05/18 Page 6 of 7



                                                1          4.      Today I personally visited the Apple iTunes store, the Google Play store, and Uber’s
                                                2   website and verified that one can download and install the Uber driver app and the Uber rider app

                                                3   without paying anything.
                                                           5.      Exhibit numbers 6, 7, 8, 11, 17, 18, 19, 20, 22, 23, 28, 29, 30, 32, 33, 37, 38, and 39
                                                4
                                                    are also subject to the concurrently filed request for judicial notice.
                                                5
                                                    I affirm that the foregoing is true under penalty of perjury under the laws of the United States.
                                                6   Signed on October 5, 2018 in Chicago, Illinois.
                                                7
                                                8                                                  /s/ Tom Kayes
                                                                                                   Tom Kayes
                                                9
                                               10
R OBINS K APLAN LLP




                                               11
             A TTORNEYS A T L AW




                                               12
                            S ILICON V ALLEY




                                               13
                                               14
                                               15
                                               16
                                               17

                                               18

                                               19
                                               20
                                               21
                                               22
                                               23

                                               24
                                               25
                                               26
                                               27
                                               28

                                                                                                                                            KAYES DECL.
                                                                                                                              CASE NO. 3:18-CV-05546-EMC
                                                     Case 3:18-cv-05546-EMC Document 34 Filed 10/05/18 Page 7 of 7



                                                1                                CERTIFICATE OF SERVICE
                                                2        I certify that on October 5, 2018, I served this document on all ECF-registered counsel
                                                3   via the Court’s CM/ECF system.

                                                4                                             /s/ Tom Kayes
                                                                                              Tom Kayes
                                                5
                                                6
                                                7
                                                8
                                                9
                                               10
R OBINS K APLAN LLP




                                               11
             A TTORNEYS A T L AW




                                               12
                            S ILICON V ALLEY




                                               13
                                               14
                                               15
                                               16
                                               17

                                               18

                                               19
                                               20
                                               21
                                               22
                                               23

                                               24
                                               25
                                               26
                                               27
                                               28

                                                                                                                                     KAYES DECL.
                                                                                                                       CASE NO. 3:18-CV-05546-EMC
